F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        MAY 28 1999
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 LOUIE WESLEY CRANDALL,

          Petitioner-Appellant,

               v.                                      No. 98-3317
                                                  (D.C. No. 98-CV-3283)
 SUMNER COUNTY DISTRICT                                  (D. Kan.)
 ATTORNEY; SUMNER COUNTY
 DISTRICT COURT; STATE OF
 KANSAS,

          Respondents-Appellees.




                            ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, the panel has determined

oral argument would not materially assist the determination of this appeal. See

Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Therefore, the case is ordered

submitted without oral argument.

      Petitioner Louie Wesley Crandall, appearing pro se, seeks a certificate of


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
appealability to appeal the district court’s dismissal of his habeas petition for

failure to exhaust state court remedies.     As Crandall has failed to make a

“substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), we deny a certificate of appealability and dismiss the appeal.

                                              I.

       In September 1993, Crandall pleaded guilty in Kansas state court to one

count of obstruction of an officer’s official duty,   see Kan. Stat. Ann. § 21-

3808(b), and was sentenced to fourteen months’ imprisonment. The record

reflects no direct appeal from the Kansas sentence. Immediately after sentencing,

Crandall was extradited to Missouri where he was convicted of two counts of

felony sodomy in Missouri state court and was sentenced to two consecutive

thirty-year terms of imprisonment. He is currently serving his Missouri sentence

in a Missouri state penitentiary.

       In August 1998, Crandall filed a “pro se petition and motion in mandamus”

in Kansas federal district court, attacking the validity of his 1993 Kansas guilty

plea. He initially named as defendants the Sumner County District Court and the

Sumner County District Attorney, but subsequently changed the defendant to the

State of Kansas. The federal district court denied mandamus relief, construed the

petition as one requesting a writ of habeas corpus, and ordered Crandall to show

cause why the petition should not be dismissed for failure to exhaust state court


                                             -2-
remedies, as required under 28 U.S.C. § 2254(b)(1). After Crandall failed to

demonstrate compliance with § 2254(b)(1), the court dismissed his petition

without prejudice.

                                            II.

       The district court stated Kansas authorities had lodged a detainer against

Crandall to ensure he returned to serve his Kansas sentence after completion of

his Missouri sentence. Crandall is thus entitled to seek habeas relief on his

Kansas sentence.     See Maleng v. Cook , 490 U.S. 488, 493 (1989) (per curiam)

(prisoner may attack conviction/sentence for which he is not currently confined

but for which he may be subject to future incarceration) (citing       Peyton v. Rowe ,

391 U.S. 54 (1968)). The fact that Crandall is presently confined in Missouri

does not prevent him from challenging his Kansas sentence in Kansas federal

court. See Braden v. 30th Judicial Circuit Ct.    , 410 U.S. 484, 498-99 (1973)

(habeas petitioner incarcerated in one state may attack detainer lodged against

him by another state in federal court sitting in state lodging the detainer). To do

so, Crandall must file a petition naming as respondents the officer having present

custody over him (i.e., the warden of the Missouri prison)         and the Kansas

Attorney General.    See Rule 2(b) of Rules Governing Section 2254 Cases in the

United States District Courts.

       Nevertheless, before Crandall may file a habeas petition in federal court, he


                                            -3-
must exhaust all available state court remedies or demonstrate circumstances that

render such state remedies ineffective.   See 28 U.S.C. § 2254(b)(1). Having

failed to satisfy either requirement, Crandall’s habeas petition is not ripe for

review and the district court acted properly in dismissing the petition without

prejudice.

       We DENY Crandall’s application for a certificate of appealability and

DISMISS his appeal. The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge




                                          -4-